Citation Nr: 1219616	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO. 08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot disorders, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1966 until July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral foot problems. 

After the RO issued the December 2006 rating decision, the Veteran requested that his claim be reopened in March 2007.  The RO issued a new rating decision in September 2007, denying service connection for bilateral foot problems with degenerative arthritis.  In October 2007, the Veteran requested that his claim be reconsidered for foot problems.  The RO issued another rating decision in February 2008, and again denied service connection for bilateral foot problems with degenerative arthritis.

Although the Veteran did not file a notice of disagreement until March 2008, which was also specifically in regards to the February 2008 rating decision, the Board finds that the December 2006 rating decision was not final.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In the present case, the Veteran submitted a private medical record from Dr. W.S.B., which was received in November 2007.  Dr. W.S.B. found that the Veteran's degenerative changes could possibly be related to some of the injuries sustained while on active duty.  The RO had denied the Veteran's claim for service connection, in the December 2006 rating decision, because there was no link between the Veteran's current diagnosis of arthritis of the feet and service.  As such, Dr. W.S.B.'s letter provided new and material evidence prior to the expiration of the appeal period for the December 2006 rating decision.  As such, the Board finds that the December 2006 rating decision continues to be the one before the Board.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011. 

The issue of reopening the claim for service connection for a bilateral ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's bilateral foot disorders had their onset in service, are causally related to events during active duty service, or are proximately due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral foot disorders, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection for bilateral foot disorders, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in August 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA also informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

Although the RO did not provide notice regarding how service connection can be awarded on a secondary basis, when a disorder is either caused or aggravated by a service-connected disability, the Veteran has demonstrated actual knowledge of that information, as indicated by his testimony in the March 2011 hearing.  As such, the Veteran was not prejudiced by the failure to provide that information.

With respect to the Dingess requirements, the August 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish effective dates.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to records, VA medical records and private medical records are associated with the claims file.  There are no outstanding request to obtain any additional VA clinical records, or any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The record does not suggest that there are any relevant records in the possession of the Social Security Administration.  The Veteran also provided testimony for his contentions during the hearing before the undersigned Acting Veterans Law Judge. 

In addition, the Board obtained an expert medical expert opinion with a specialist from the Veterans Health Administration in February 2012, to cure deficiencies in previously submitted opinions.  This examination report accepts an undocumented history of the Veteran experiencing foot pain while marching, falling off the wing of a grounded plane, and job duties which routinely involved 5 foot jumps - as requested by the Board.  This examination report, which is clearly thorough in factual detail and review of the record, provides an opinion which fully addresses the questions posed by the Board.  In the opinion of the Board, this examination report is adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2011, this AVLJ explained to the Veteran the basic evidentiary requirements and the fact that this AVLJ is not a medical doctor.  He was specifically advised of his right to obtain medical opinion in support of his claim regardless of any examiner opinions obtained by VA.  As such, the Board finds that it has fully complied with the Bryant requirements.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his bilateral foot disorders developed from events during service.  According to his statements and testimony of record, the Veteran has alleged that he first experienced foot pain due to his boots not having arch supports when marching or standing for extended periods of time while in service.  He also reported that he fell off of an airplane that he had been servicing and landed on his feet, which caused pain to his feet and ankles.  He further reported pain from performing "intake inspections" that required him to drop 5 feet to the ground when coming out of the intake.

Alternatively, the Veteran has contended that his bilateral foot disorders were caused and/or aggravated by service-connected disabilities.  His service-connected disabilities include: degenerative arthritis of the thoracolumbar spine, degenerative arthritis of the cervical spine, and radiculopathy with intervertebral disc syndrome of the lower extremities associated with the service-connected thoracolumbar spine.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

The Veteran's service entrance examination showed a finding of normal feet and that the Veteran made no complaints regarding his feet.  The April 1973 separation examination again showed a finding of normal feet.  It also documented that the Veteran's complaint of foot trouble was in relation to occasional dryness and scaling.  The examiner also noted that the Veteran was treated with arch supports.  Otherwise, there are no lay or medical references to foot symptoms or abnormalities.

The first available post service treatment records, from February 1992, showed treatment for a left foot neuroma by podiatrist J.D.  The Veteran subsequently received numerous treatments for his feet, including orthotics to treat heel pain.

For example, in November 2000, Dr. G.W. noted that the Veteran complained of bilateral foot pain, which the Veteran claimed had been bothering him for 25 years and had slowly been getting progressively worse.  The Veteran reported that his whole foot would hurt, including the arch on the bottom of his foot, and that it started when he was a mail carrier.  The examiner noted that the Veteran had a previous neuroma of the left foot and diagnosed him with pes planus, heel spur syndrome and pronated feet.

As noted in a May 2001 private medical record by Dr. K.B., the private medical records generally documented an intermittent history of foot problems, usually involving the heels, treated with orthotics, which had progressed to mid-foot pain.  The Veteran also had treatment, on November 10, 2000 from D.P.M., P.A., for pain around the fifth toe, after the Veteran tripped at home and hit it on furniture.  Dr. P.A. determined it to be a fracture.

In a February 28, 2007 letter, D.P.M., P.A., noted that the Veteran had been treated for numerous orthopedic complaints of painful feet from plantar fasciitis, from various forms of arthritis, and from plantar neuroma.  The examiner also noted past foot surgeries for excision of the neuroma and for metacarpal head syndrome.

The private medical records, however, generally do not provide any evidence as to the etiology of the various diagnosed foot disorders.  Only two private medical records provided medical opinions as to the etiology of the Veteran's foot disorders.  In a November 1, 2007 letter, Dr. W.S.B. noted that the Veteran reported problems with degenerative back disease and foot pain from the 1970s, which he attributed to falling as a jet mechanic and a motor vehicle accident in service.  The examiner found that the Veteran's degenerative changes could possibly be related to some of the injuries the Veteran sustained while he was on active duty. 

Additionally, in an April 2011 opinion, Dr. D.C.C. found that the Veteran had diabetes mellitus, plantar fasciitis bilateral, heel spur syndrome bilateral, myositis bilateral, knee pain bilateral, hip pain bilateral and back pain.  Dr. D.C.C. opined that the Veteran's foot condition worsened from an accident in 1969 while on active duty service.

The Veteran also received a VA examination in October 2010.  The Veteran reported that his bilateral foot pain began shortly after 1968, after falling off an airplane wing and that he was subsequently given orthotics.  After reviewing the x-rays, the examiner noted that the Veteran had mild degenerative changes at the great toe bilaterally, with no significant degenerative changes.  The examiner diagnosed the Veteran with status post neuroma removal of the left foot and neuropathy of the feet.  The examiner found that the Veteran's bilateral foot disability was not the same as, or a progression of, the complaints of acute pain in service due to or a result of his fall from an airplane with foot pain in service.  The examiner found that the foot problem in the service was of acute nature and that no significant interim problems were documented.  The examiner further opined that problems presenting years later did not appear consistent with the previous diagnosis, but appeared to be related to other medical diagnoses.  The examiner then opined that the lumbar spine was not considered to be an illness that spreads to other joints and that there were mild degenerative changes seen on x-ray of the great toe of either foot that were not related to the service connected degenerative joint disease of the spine.  This clinician, however, did not discuss the significance of the Veteran being prescribed orthotic shoes during service and his prior diagnoses of plantar fasciitis, pes planus, heel spurs, and other disorders.

In February 2012, a VHA podiatrist reviewed the Veteran's claims folder.  That VHA examiner generally found that the Veteran's various foot pathologies were most likely directly related to his morbid obesity.  The examiner noted that the most recent April 2011 x-ray report, by Dr. D.C.C., did not show that the Veteran had specific bony deformity of either foot that is consistent with claimed previous untreated fractures, such as may have been experienced after falling from an airplane wing.  The examiner further found that Dr. D.C.C.'s April 2011 report lacked any objective findings of pain.  The February 2012 VA examiner found Dr. D.C.C.'s examination to be completely normal, including findings of normal muscle power without atrophy or spasticity and that no tenderness was noted anywhere. 

The February 2012 VHA examiner opined that he was uncertain as to how Dr. D.C.C. made a diagnosis of plantar fasciitis without a single subjective or objective finding for it.  It was further noted that Dr. D.C.C. also diagnosed the Veteran with heel spur syndrome at the same time as diagnosing the Veteran with plantar fasciitis and noted that Dr. D.C.C. use of both terms was redundant as they are synonymous disorders.  The VHA examiner then found that plantar heel spurs are most commonly found in overweight and obese patients, with the next most significant factor being increasing age of the patient.  The VHA examiner also noted a medical study to support his findings.  The examiner further noted that no evidence in the medical literature supported finding that a single traumatic event, such as a fall from an icy jet wing, would lead to bilateral heel spurs.

The February 2012 VHA examiner further noted that while a fall can cause some late term effects, such as degenerative joint disease, the examiner did not find specific objective findings to indicate such degenerative joint disease that could be so attributed.  The examiner noted that the Veteran had pronated or "flat feet," but found no evidence to support that flat foot was caused by the jet wing fall or other event during military service.

The February 2012 VA examiner generally noted that a person's basic foot type (high, moderate or low arch) is predetermined genetically and later environmental factors (such as obesity) exert control over time.  The examiner explained that pronation and flat feet are the predominant type of foot found in obese and overweight patients and symptoms of fasciitis, heel spur syndrome, arch pain, and heel bursitis are commonly associated pathologies.  The examiner further noted that over time, continued ambulation on pronated/flat feet often leads to degenerative joint disease along the medial column of the foot.

The February 2012 VHA examiner found that, based on his review of the evidence, it is more likely that any findings consistent with generalized foot or arch pain, pronation, flat foot, heel pain, fasciitis and heel spur syndrome are most likely a direct effect of the Veteran's obesity.  The examiner did not find a probability of 50 percent or greater that those complaints are related to activities or events during the Veteran's service.

The February 2012 VHA examiner subsequently discussed each foot diagnosis in depth, but did not find any of those disorders to be related to service.  The examiner found that although the Veteran's sore heel first manifested in service, it was of a transitory nature.  The examiner also noted that the Veteran's heel spur syndrome/plantar fasciitis began after service and was not related to service or the service-connected lumbar spine disability as it was found decades after service and prior to the spine degenerative joint disease. 

The February 2012 VHA examiner further noted that flat feet/pronated feet were more likely related to genetics and progressive obesity.  The examiner also found it to not be related to the service-connected lumbar spine degenerative joint disease, as it was found prior to the diagnosis of that disorder.  The examiner further noted that the disorder appeared to be the normal progress for morbidly obese patients that continued to gain weight, rather than lose weight.

The February 2012 VHA examiner also noted that the Veteran's neuroma was more likely related to the Veteran's flat feet and progressive obesity than service.  The examiner also indicated that it was diagnosed prior to the service-connected lumbar spine disability and was not aggravated beyond the normal progress by the disability.

The examiner further considered other various diagnoses, including a callous of the fourth right toe, dystrophic fungal nail right hallux, a callous of the posterior heel, right ankle mild lateral laxity, left foot filth metatarsal styloid process pain and ulcerations of the legs.  The examiner found these disorders not to have begun in service.  The examiner found no medical evidence to support such findings.  The examiner opined that the disorders are unrelated to military.  The examiner also explained that if the right ankle laxity symptoms had been related to a specific trauma, such as the claimed fall from the wing of a jet, it would have shown up earlier in the Veteran's life.  The examiner further noted that it was often seen in conjunction with pronated (flat) feet.

The Board recognizes that the record contains competing medical opinions as to whether the Veteran's diagnosed foot disorders are related to his service.  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702  are as follows: 

(1) The testimony is based upon sufficient facts or data;
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds the February 2012 VHA medical opinion to be the most persuasive and probative medical opinion of record.  This examiner provided the most complete explanation of how he reached his medical opinions, including a discussion of relevant medical principles, medical research, and how he applied such information to the medical evidence of record.  In particular, this examiner accepted the Veteran's reported history of experiencing heel pain during marching, and possible traumas and micro-traumas from his military duties.  This examiner found that the Veteran's inservice symptoms were acute and transitory in nature.  This examiner also provided a rationale for multiple foot diagnoses which he found were more consistent with the Veteran's history of obesity and advanced age.

The October 2010 VA examiner similarly provided an explanation of his findings, though not in as much detail as the February 2012 examiner. 

In contrast, neither the April 2011 opinion of Dr. D.C.C. or November 1, 2007 letter of Dr. W.S.B. included any kind of explanation as to why either examiner believed that the Veteran's condition was due to or "worsened" by service.  In particular, Dr. D.C.C. did not have benefit of review of the claims folder which contained inconsistent histories provided by the Veteran, including the Veteran's report of foot pain beginning during mail delivery duties and another report of the onset of foot pain in 2000.

Additionally, Dr. W.S.B. only found that the Veteran's degenerative changes could possibly be related to some of the injuries the Veteran sustained while he was on active duty.  This language is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Furthermore, this opinion lacks any reasoning or rationale.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  Dr. W.S.B. also did not provide a medical opinion as to the etiology of the Veteran's foot disorders. 

The Board further notes that the February 2012 VHA examiner had access to the claims file and provided and in depth review of the medical evidence in forming his opinion.  Indeed, the February 2012 VA examiner had the most complete review of all the examiners, as he provided the most recent medical opinion, which specifically included a review of all the prior evidence, including the April 2011 findings of Dr. D.C.C. and October 2010 VA examination. 

The most probative medical evidence of record, the February 2012 VA medical opinion, found that the Veteran's current foot disorders did not develop due to service.  Rather, the examiner found the current foot disorders to more likely be directly related to the Veteran's morbid obesity.  The examiner also specifically found that the medical evidence did not show foot deformities that would be consistent with the Veteran's reported accident of falling from a wing. 

The October 2010 VA examination similarly found that the foot problem in the service was of an acute nature.  The examiner further opined that problems presenting years later did not appear consistent with a previous diagnosis, but appeared to be related to other medical diagnoses.  

With respect to service connection on a secondary basis, the most probative opinion on file, the February 2012 VHA examiner's opinion, indicated that the foot disorders were not due to or aggravated by the service-connected right lumbar spine disability.  Rather, the VHA examiner specifically found the Veteran's foot disorders to more likely be related to his obesity, rather than a service-connected disability.  The February 2012 VA examiner also noted that the Veteran's lumbar spine disability was not diagnosed until years after he had received treatment for his foot disorders and that the Veteran's feet disorders, such as flat feet, neuroma, and other pedal diagnoses did not appear to be aggravated beyond the normal progress of the disorder by the service-connected disability.  The October 2010 VA examiner similarly found that the lumbar spine was not considered to be an illness that spreads to other joints and that there were mild degenerative changes seen on x-ray of the great toe of either foot that were not related to the service connected degenerative joint disease of the spine.  

Based on the entirety of the record, the Board places the greatest probative value to the opinion of the February 2012 VHA examiner and, to a lesser extent, the October 2010 VA examiner as these examination reports persuasively determine that the Veteran's currently manifested foot disorders first manifested after service, and are not causally related to service events or proximately due to service-connected disability.  The examiner opinions in favor of this claim are speculative in nature, and fail to provide a supporting rationale comparable to that of the VHA examiner.

The Board has also considered the Veteran's belief that his current foot disorders either started in service and/or are causally related to active service.  In seeking a VHA opinion, the Board instructed the VHA examiner to accept the Board's factual finding that the Veteran experienced foot pain while marching, landing on his feet after falling off an airplane wing, and performing intake inspections involving 5 foot drops to the ground.  These allegations were accepted as credible.

The Board did not make a factual finding regarding continuity of symptomatology, as the Veteran had provided conflicting statements.  For example, on his separation examination from service, the Veteran specifically commented on his foot complaints, but in regards to the skin of his feet, not foot pain.  The medical records from decades following his discharge contain contradictions as to the onset of his current foot pain.  In his March 2011 Board hearing testimony, the Veteran reported that the RO was incorrect in stating that he was treated for foot pain following a fall in 2000.  Rather, he reported that he started to receive treatment due to the severity of his pain in the fall of 2000, implying that he had chronic foot pain that worsened in the fall of 2000.  

Such reports, however, contradict his reports to his medical providers prior to his claim for benefits in August 2006.  Prior to that time, the Veteran repeatedly stated to different medical providers that his foot pain began in the year 2000, decades after his 1973 discharge from service.  For example, in an April 2001 letter from Dr. J.E.M., the examiner documented that the Veteran reported that his bilateral foot pain began in October 2000.  In a January 2005 private medical record, physical therapist A.M. similarly reported that the Veteran's symptoms began in the year 2000.  At that time, the Veteran attributed it to long hours standing on his feet and did not report an in-service accident involving his feet in his past medical history, though he did report his 1990 foot surgery to remove a nerve tumor.  Other private medical records similarly document reports from the Veteran that his foot pain began in the year 2000.  At one point, the Veteran informed Dr. G.W. that his foot pain started while he was a mail carrier, which is after service separation.

Important for this claim, the VHA examiner considered the Veteran's assertions as a whole and found that the foot complaints experienced during service were acute and transitory in nature and resolved without residuals.  The examiner also found that the foot problems experienced in service were of a different nature than those currently experienced.  The VHA examiner also found that the currently manifested conditions were likely related to obesity and age, and not any incident of service.  The Board finds that the opinion from the VHA examiner holds significantly greater probative value to that of the Veteran, as this examiner has greater training and expertise than the Veteran is speaking to the medical issue at hand.  This opinion of different types of foot complaints in service and thereafter outweighs the Veteran's allegations that his current foot problems started in service.  The Board further notes that there is no lay or medical evidence of arthritis being manifest in service or to a compensable degree within the first postservice year.  Thus, service connection on a presumptive basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral foot disorders, including as secondary to service-connected disabilities, is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


